In a negligence action to recover damages for personal injuries, plaintiffs appeal from so much of an order of the Supreme fciourt, Kings County, dated October 19, 1973, as denied their motion for leave to serve an amended bill of particulars. Order modified and motion granted on condition that plaintiff Abe Stopnicki submit to pretrial dental examination on the new claim, if defendants shall demand such examination upon written notice of not less than 10 days. As so modified, order affirmed insofar as appealed from, with $20 costs and disbursements to appellants. The amended bill of particulars *1050must be served within 20 days after entry of the order to be made hereon. The original and proposed bills of particulars plead plaintiff Abe Stopnicki’s injuries in similar language. The change contained in the proposed bill of particulars concern only injuries to plaintiff’s teeth. Defendants were on notice of such injuries, therefore they are not prejudiced. Hopkins, Acting P. J., Shapiro, Cohalan, Christ and Benjamin, JJ., concur.